UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7148


WINSTON C. JONES,

                Plaintiff – Appellant,

          v.

A. W. DANIEL, Unit Manager,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00266-AJT-JFA)


Submitted:   November 22, 2013              Decided:   December 6, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Winston C. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Winston C. Jones seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice for failure to comply with the court’s order to file

an amended complaint specifically providing the names of each

defendant     and    the    actionable          conduct     attributable        to    each

defendant.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders.           28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen        v.   Beneficial    Indus.        Loan    Corp.,     337 U.S. 541,

545-47 (1949).           The order Jones seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order,

because it is possible for him to cure the pleading deficiencies

in the complaint that were identified by the district court.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993) (holding that an order dismissing

a complaint without prejudice is a final, appealable order only

if “no amendment [to the complaint] could cure the defects in

the plaintiff’s case” (internal quotation marks omitted)); see

also Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.

2005)   (explaining        that,    under    Domino       Sugar,      this    court   must

“examine     the    appealability      of       a   dismissal      without     prejudice

based   on   the    specific       facts    of      the   case   in    order    to    guard

against      piecemeal       litigation             and     repetitive         appeals”).

                                            2
Accordingly, we dismiss the appeal for lack of jurisdiction.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3